UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-K [X] ANNUAL REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended February28, 2013 [ ] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-57818 Augme Technologies,Inc. (Name of issuer in its charter) DELAWARE 20-0122076 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4 KIRKLAND, WA 98033 (Address of principal executive offices, including zip code) (855)423-5433 (Issuer’s telephone number) Securities registered pursuant to Section12(B)of the Exchange Act: None Securities registered pursuant to Section12(G)of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined Rule405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d)of the Act. Yes [ ] No [X] Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (Section232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (Section229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference inPartIII of this Form10-K or any amendment to this Form10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company as defined in Rule12b-2 of the Exchange Act. Yes [ ] No [X] The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold on the OTC Bulletin Board on August31, 2012 was approximately $142.3 millionand was last sold on the OTC Bulletin Board on May7, 2013 at a price of $0.34 per share. The number of shares outstanding of the registrant’s Common Stock, $0.0001 par value, on May7, 2013 was 129,564,226. DOCUMENTS INCORPORATED BY REFERENCE None. Form10-K for the Year Ended February28, 2013 TABLE OF CONTENTS PARTI Item 1. Business 1 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 15 Item 2. Description of Properties 15 Item 3. Legal Proceedings 15 Item 4. Mine Safety Disclosures 19 PARTII Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 Item 6 Selected Financial Data 21 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 33 Item 8. Financial Statements and Supplementary Data 34 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 70 Item 9A. Controls and Procedures Report of Management on Internal Control over Financial Reporting 70 Item 9B. Other Information 71 PARTIII Item 10. Directors, Executive Officers and Corporate Governance 72 Item 11. Executive Compensation 75 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 86 Item 13. Certain Relationships and Related Transactions, and Director Independence 87 Item 14. Principal Accounting Fees and Services 89 PARTIV Item 15. Exhibits and Financial Statement Schedules 91 Signatures 90 -i- Table of Contents PARTI Forward-Looking Statements This report contains forward-looking statements.These statements relate to future events or to our future financial performance and involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performances or achievements expressed or implied by the forward-looking statements. Factors that might affect our forward-looking statements include, among other things: ● overall economic and business conditions; ● the demand for our products and services; ● competitive factors in the industries in which we compete; ● the emergence of new technologies which compete with our product and service offerings; ● other capital market conditions, including availability of funding sources; and ● changes in government regulations related to our industry. In some cases, you can identify forward-looking statements by terms such as “may,” “will,” “should,” “could,” “would,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “projects,” “predicts,” “potential” and similar expressions intended to identify forward-looking statements.These statements reflect our current views with respect to future events and are based on assumptions and are subject to risks and uncertainties.Given these uncertainties, you should not place undue reliance on these forward-looking statements.We discuss many of these risks in greater detail under the heading “Risk Factors” included in this and other reports we file with the Securities and Exchange Commission.Also, these forward-looking statements represent our estimates and assumptions only as of the date of the document containing the applicable statement. Unless required by law, we undertake no obligation to update or revise any forward-looking statements to reflect new information or future events or developments.Thus, you should not assume that our silence over time means that actual events are bearing out as expressed or implied in such forward-looking statements. ITEM 1. BUSINESS Overview Augme® Technologies,Inc. (“Augme,” the “Company,” “we,” “us”), Augme® (“Augme”), AD LIFE® (“AD LIFE”), AD SERVE® (“AD SERVE”), A+® (“A+”), Hipcricket® (“Hipcricket”), Boombox® (“Boombox”) and the Company logos are trademarks of Augme Technologies,Inc. Augme Technologies,Inc., a Delaware corporation,is a leader in mobile marketing and advertising technology and services that enable brands, advertising agencies, media companies and enterprise customers to seamlessly drive sales, engagement and loyalty. We have one reporting segment headquartered in Kirkland, Washington. We were formerly known as Modavox,Inc. and changed our name to Augme Technologies,Inc. in February2010.In August 2011, we purchased the assets, including the tradename, of Hipcricket, Inc., a Delaware corporation. On March 14, 2012, we formed a wholly-owned subsidiary, Hipcricket, Inc. (“Hipcricket”), under which we sell the Hipcricket brand software and services to customers.Hipcricket is a mobile advertising and marketing company that creates measurable, real-time, one-to-one relationships between advertisers and their customers and prospective customers using text messages, multimedia messages, mobile web sites, mobile applications, mobile coupons, quick response codes and a mobile advertising network. -1- Table of Contents Hipcricket’sproprietary software-as-a-service (“SaaS”) AD LIFE Platform (the “Platform”) combines Hipcricket’s Hip 7.0 and Augme’s AD LIFE and AD SERVE platforms and technologies. The Platform is a true end-to-end mobile marketing and mobile advertising solution featuring an analytical engine that uses real-time campaign data, enabling customers to quickly create, deploy, monitor, and measure interactive mobile marketing and advertising campaigns in real time throughout the campaign lifecycle across multiple networks and devices through a single access point.Campaigns built on our Platform provide optimized marketing messages to customers where they work, play and live by delivering Customer Relationship Management (“CRM”)-driven personalized brand experiences.We have delivered over 250,000 campaigns to date and have over a 95% renewal rate among hundreds of customers.We market our services primarily through a direct sales force. Our Platform is built on our patented intellectual property (“IP”).We have invested significant resources and capital building our patent portfolio, which we believe is foundational to targeted Internet functions, such as advertising, broadcasting and content delivery. We have developed and procured IP rights as a key aspect of our business strategy.We also generate IP from our internal development activities and through acquisitions. In September 2012, we adopted a restructuring plan which includes reducing the number of employees, slowing the pace of investments in our IP portfolio and minimizing variable expenses. We are restructuring overall corporate overhead expenses in order to focus our business around our mobile marketing and advertising technology and services. In order to strengthen our position in the mobile marketing and mobile advertising industry, we intend to carefully invest our resources and protect our strategic assets, including our investment in our core patents, while continuing to identify and implement additional cost savings. Industry Overview Over $150 billion is spent annually in the U.S. on traditional print marketing media across six major channels: magazine, point-of-purchase, newspaper, free standing inserts, out-of-home, and direct mail.However, we believe that the way advertisers reach their audience is fundamentally changing, shifting more attention to digital channels to reach consumers, driven by the convergence of several factors including: The disruption of the advertising industry by mobile advertising. As advertisers seek to maximize the effectiveness of their campaigns, we believe the attractiveness of traditional advertising media, such as outdoor billboards, newspapers, magazines, radio and even television, is declining relative to digital advertising. We believe this decline is due to several inherent limitations of traditional advertising, including its limited ability to target specific audiences and measure audience reach, difficulty in measuring performance effectiveness, and in some cases its limited geographic range. According to a December2011 report by eMarketer, Inc. which publishes data, analysis and insights on digital marketing, media and commerce, consumers are spending a larger proportion of their time with digital media and less time with traditional media.However, advertising spending is significantly lower on mobile than it is for other types of media, relative to time spent with each type of media. Although there is still significant spending on traditional advertising, advertisers are shifting their budgets to digital channels, both online and mobile. Digital advertising has limitations, despite its increased effectiveness compared to traditional advertising. As consumers spend more time online using their personal computers, we believe digital advertising can be more effective than traditional advertising because it allows for user interaction, provides better measurement and achieves an expanded reach. However, even PC-based online digital advertising suffers from a number of significant limitations, including: Limited personalization. Computers often have multiple users, thus yielding audiences with limited personalization. This limits the ability of advertisers to target end users on an individual basis. Limited real-time accessibility. Computers are typically used at home or in the office. Even laptops that can travel with users are usually used from a fixed location, where they are turned on and wirelessly connected to the Internet. As a result, user engagement with ads is generally limited to the time spent in front of the computer screen in a fixed location. Limited location targeting. Most location targeting through PCs is limited to a broad geographic area based on the records of the user’s Internet service provider. This limits the ability to deliver highly targeted advertising that is relevant to a consumer. -2- Table of Contents Mobile usage has disrupted how content is consumed. Consumers are increasingly using their mobile devices instead of their personal computers and other traditional media to access content. Consumers use their mobile devices in all aspects of their daily lives, such as reading the news, playing games, checking sports scores, shopping, checking the weather, banking, obtaining maps and directions and listening to the radio. According to eMarketer,Inc., the amount of time spent by consumers with their mobile devices is rising at a faster rate than the time spent viewing other types of media. Adoption of faster and more functional mobile connected devices create unprecedented mobile advertising and marketing opportunities. The ubiquity and utility of mobile devices continue to grow, empowering advertisers and marketers with an unprecedented audience and delivery capabilities never seen before. There has been widespread adoption of mobile connected devices, driven by intuitive user interfaces, lower price points, increased functionality, faster processing speeds, better graphics processors and advanced display technologies with touch capabilities. It has become possible to deliver innovative, interactive and engaging consumer media experiences on a wide variety of mobile connected devices. A 2012 report by Cisco Systems projects that by the end of 2013, the number of mobile-connected devices will exceed the number of people on earth and by 2017 there will be over 10 billion mobile-connected devices, or nearly 1.4 mobile devices per capita. According to IDC, a global provider of marketing intelligence for the telecommunications and consumer technology markets, in 2013, the total number of smartphones shipped around the globe will surpass feature phones for the first time ever.Combined with the roll-out of 4G networks, IDC predicts that 1.5 billion smartphones will be shipped globally by the end of 2017.IDC also estimates that tablets will grow in share of the overall smart devices market from approximately 11% in 2012, to an estimated 16% by 2017 — with a projected growth rate of over 174% between 2012 and 2017. We anticipate consumers will continue to increase their use of mobile devices to consume content, creating a significant opportunity for mobile advertising. The Mobile Advertising Opportunity We believe mobile advertising provides significant benefits both to developers and to advertisers compared to traditional advertising media and PC-based online digital advertising. For developers, mobile advertising provides the opportunity to make money, acquire users and gain insight into mobile application (“app”) usage. For advertisers, the combination of the personal nature of mobile devices, their enhanced functionality and the rise of app-enabled experiences creates a powerful platform for highly targeted and effective advertising.Mobile advertising leverages the benefits of nearly continual user access, personalization, location targeting and relevance, and enhanced user engagement and audience targeting. Anytime, anywhere access. Mobile devices generally accompany users at all hours of the day and are typically turned on at all times. This provides advertisers the opportunity for nearly continual access to the user. An advertiser can reach audiences at all stages of the purchase decision — awareness, research, opinion, consideration and ultimately, purchase — in order to increase the likelihood that the viewer will purchase the product or service being advertised. This ability to target audiences anytime, anywhere makes mobile advertising an attractive opportunity for advertisers, especially compared to newspapers, magazines, television and radio or to digital advertising delivered through personal computers. Personalization. Mobile devices are inherently personal and are most often used by one person. Users often download and use a variety of apps that reflect their personal preferences and interests. In addition to customized apps, users can personalize and provide targetability via scans and messaging interactions with their mobile devices delivering a multi-channel mobile interface experience for the end users. When a user downloads any one of these mobile channels to his or her individual device, data is often exchanged that can provide information about the user’s interests. As the user downloads and registers, more data can be collected about this user’s preferences, which provides an opportunity to personalize the mobile advertising experience. Location targeting and relevance. Data from mobile devices is often shared in a manner that can identify the device’s location. This enables location-targeted advertising, which has the potential to increase the ad’s impact and relevance to the user. For example, firms can assess a PC-user’s online browsing behavior to provide limited targeting of advertising to that user. With mobile advertising, on the other hand, an ad can be targeted to a consumer who is in close proximity to a specific location, such as a retail store, or to a consumer who recently visited that store. We believe the ad also has the potential to influence the user to visit a nearby store. -3- Table of Contents More complete user engagement. Apps on mobile connected devices typically show one or two ads on each pageview. We believe this limited number of ads on a small device screen can often capture the user’s attention better than the many banner ads on a typical PC-based web page. Furthermore, ads on a mobile device can take advantage of features of the device itself, such as the touch screen, swipe functionality and the accelerometer, which detects motion, to enable the user to manipulate and more deeply engage with the ad.Mobile device users can also act upon an ad immediately by, for example, downloading an app or other content, calling an advertiser directly from the mobile phone, or using the map on the device to find a nearby retail store or service provider. In some cases, mobile users can even take their device to a store to physically redeem an offer from an ad. Enhanced audience targeting. Due to the significant amount of data collected from a mobile device, highly specific audiences can be created based on location and behavioral and demographic preferences to match advertisers’ objectives. We believe this ability to create and deliver highly relevant audiences also enhances the value of advertising space for developers. Our AD LIFE Mobile Advertising and Marketing Platform Despite the proliferation of sophisticated mobile devices and the enormous marketing value promised by interacting directly with mobile consumers, marketers continue to struggle to find an easy, affordable, and effective way to fully integrate mobile phones into existing marketing and advertising campaigns. AD LIFE is our interactive SaaS platform that we believe solves this “mobile marketing puzzle”.AD LIFE allows us to provide clients a full suite of mobile marketing and advertising solutions, thus providing an end-to-end, one-stop mobile campaign management software system. It also provides marketers, brands and advertising agencies the ability to create, deliver, manage and track interactive marketing campaigns targeting mobile phone users through traditional print advertising channels, thereby enhancing and extending communication, persuasiveness and effectiveness of existing campaigns.AD LIFE does this through a comprehensive web portal with four fully integrated components: ● Consumer Response:Turnkey tools to create and assign Consumer Response Tags (“CRTs”) that allow consumers to use their mobile phones for easy and instant access to on-demand digital content. AD LIFE’s open architecture offers a wide variety of CRTs in the market today, including Short Message Service (“SMS”), 2D codes, logo, and audio recognition. ● Content Formatting:While 30% of Internet search is done via a mobile device, it has been estimated that only 2% of digital assets are formatted for proper viewing via a mobile device. The sophisticated device detection system in AD LIFE automatically renders existing digital assets for proper viewing and navigation on nearly any mobile device regardless of phone type, operating system, or mobile service provider. ● Customer Relationship Management:Using data analysis gathered and processed using proprietary techniques, AD LIFE provides key metrics and results of client campaigns including demographic and behavioral data. ● Promotional Partnerships:AD LIFE provides access to pre-negotiated and readily available branded content to complement existing promotions. These include rebates and coupons that operate through a partnership with one of the nation’s leading promotions transaction settlement providers, and many additional applications and services fully integrated with leading technology and service partners. -4- Table of Contents The Platform delivers the following benefits to customers: ● Device recognition technology that formats traditional digital assets into content that can be optimized for virtually any mobile device regardless of operating system or network provider; ● Open architecture which we believe offers the widest variety of CRTs in the mobile market today, including SMS, Multimedia Messaging Service (“MMS”), 2D / quality resolution (“QR”) codes, logo, and audio recognition, allowing consumers to use their mobile devices to easily and instantly access on-demand digital content; ● Ability to measure campaign effectiveness using data analysis gathered and processed using proprietary techniques; these key metrics and results of client campaigns include demographic and behavioral data; ● Ability to deliver multimedia to both smartphones and standard phones, without requiring the consumer to download an application prior to use; ● Ease of implementation and integration with a brand’s existing enterprise resource planning and CRM systems provides the ability to optimize campaigns and fulfillment; and ● Enables customers to implement mobile campaigns in a short time frame, typically 10-20 days. The key differentiating feature of our end-to-end Platform is its ability to serve clients throughout the entire customer lifecycle. The Platform’s post-click engagement capabilities enable marketers to continuously re-engage with users for re-marketing purposes. Additionally, our Platform allows our customers the ability to deliver content to any mobile network, operating system or device, regardless of how the device landscape changes.This ensures that brands have the capacity to reach 100% of any intended mobile marketplace for their messaging, whether through text, QR code, or other means. Our Strategy Our strategy is to continue to promote our AD LIFE Platform through the Hipcricket business. We intend to be one of the leading providers of mobile marketing and advertising solutions across multiple media types and channels.The principal elements of our strategy are to: ● Grow our revenue and focus on achieving profitability and positive cash flows from operations; ● Further penetrate brands within our existing customer base and add new strategic relationships with brands and advertising agencies; ● Capitalize upon our existing patented technology to further develop new product innovations and licensing opportunities, fully leveraging the value of our technology and patent portfolio; ● Invest in our Platform to address changes in our end markets and technology; ● Continue to pursue strategic acquisitions that will increase our market share, technology leadership or our expanding geographic footprint; and ● Monetize the value of our intellectual property through patent enforcement, licensing and collaboration efforts. We believe our patented mobile marketing solutions will enable us to pioneer a new era in marketing and new media communications with Internet applications and services for targeted consumers and communities worldwide. -5- Table of Contents Competition The mobile marketing and advertising landscape, while in its early stages, is highly competitive and fragmented, with technology evolving rapidly. Competition in the market of mobile marketing applications and services is intense.Our products face competition from many larger, more established companies.In addition, the introduction of competing products and services could result in a decrease in the price charged by our competitors for their products and services, reduce demand for our products and services, or even make our products and services obsolete.Many of the landscape’s significant players and new entrants are focused on delivering point solutions targeting a specific segment of the mobile marketing and/or advertising landscape.We believe we differentiate ourselves from the competition by offering complete, end-to-end mobile advertising and marketing solutions delivered through our Platform. Customers Through Hipcricket, we have successfully completed over 250,000 mobile campaigns to date with hundreds of clients across some of the leading brands in the U.S.Furthermore, we have consistently maintained a customer renewal rate of over 95%.Our products serve advertisers and ad agencies in many vertical markets including automotive, retail, consumer products, food and beverage, media and broadcast, pharmaceutical and restaurant brands. Our clients include: ● More than 30 advertising agencies worldwide, including the three largest advertising companies in the world; ● Four of the world’s top twelve pharmaceutical companies; ● Five of the largest media companies in the world; ● The largest provider both of mobile and fixed telephony in the US; ● The world’s largest toy company; ● The two largest food companies in the world; and ● One of the largest auto manufacturers in the world. Distribution The AD LIFE Platform is primarily sold through our in-house sales force. Intellectual Property Summary At February28, 2013, our patent portfolio covers technology inventions from 1999 to 2033 and protects technology which we believe is core to our business including: ● Customized content delivery to any Internet enabled device; ● Device, browser, software, and profile detection with content targeting; ● Content targeting based on profiles and ambient conditions; and ● Content targeting based on profiles within virtual environments. We believe that our IP will be instrumental in our efforts to capitalize on the anticipated growth of mobile marketing and mobile advertising spending by our customers.Our patents are an integral and foundational component of our technology platforms and services as well as providing potential for attractive partnership opportunities with third parties to license the technology within prescribed market verticals.We are pursuing certain strategic licensing arrangements with companies that we have identified as using our patented methods and processes.In addition, we are licensing our core technology and inventions directly to our clients. We own 15 U.S. patents and several trademarks protecting the names of our products and identity in the marketplace. We are also pursuing additional patents that generally relate to our core competencies of targeting, analytics, advanced mobile marketing, customized content delivery, and mobile and networked marketing technology. We believe that protecting these key core competencies is a fundamental aspect of our strategy to penetrate the mobile marketing and mobile advertising markets.Our AD LIFE technology platform allows us to provide customers with the only patented end-to-end mobile marketing solution in the U.S. that enables precise targeting, enhanced security, mobile content richness, and a solution to device and operating system diversity and fragmentation.We believe this allows our customers to successfully expand their marketing and advertising engagement, loyalty, and sales efforts through the mobile channel.We intend to continue developing our IP through our internal development activities to enhance our core technology platform. -6- Table of Contents In July 2011, we added to our family of patents through the acquisition of JAGTAG, Inc. (“JAGTAG”).The acquired patents detail the implementation of apparatuses, methods, and systems for information querying and serving on the mobile and consumer Internet based on profiles. Information and/or advertisement providers are enabled to leverage profile information to serve context, demographic, and behavior targeted information to users on the mobile Internet using this invention. On May24, 2012, we acquired five additional issued U.S. patents through our acquisition of GEOS Communications IP Holdings, Inc. (“GEOS”). These patents cover Voice over Internet Protocol (“VoIP”) and other critical mobility inventions. During fiscal year 2013, we decided to explore opportunities to market and sell the rights to the GEOS and JAGTAG IP assets that no longer fit within our strategic plans, as they are not core to our Hipcricket operations, while retaining the rights to use the patents in our technology.We continue to evaluate opportunities to monetize these IP assets. We have engaged in several legal disputes with companies that we allege are infringing our patent portfolio. Pending patent infringement lawsuits and related matters are described in the section of this document titled “Legal Proceedings.” Employees At February28, 2013, we had approximately 140 employees, including executive management, legal, accounting, administration, sales (including channel management), client services, technology development and IT infrastructure management, technical administration and implementation. We have no labor union contracts and believe relations with our employees are satisfactory. Available Information You can find more information about us at our Internet websites at (http://www.augme.com) and (http://www.hipcricket.com). Information included on our websites is not a part of this report. Our Annual Reports on Form10-K, our Quarterly Reports on Form10-Q, and our Current Reports on Form8-K are available from the Securities and Exchange Commission EDGAR web site at (http://www.sec.gov). All of these reports are available free of charge on our Internet website as soon as reasonably practicable after we file such material electronically with the SEC. ITEM 1A. RISK FACTORS In addition to the other information contained in this Form10-K, the following are risks that we believe should be considered carefully in evaluating our business and an investment in our securities.Our business, financial condition, cash flows or results of operations could be materially adversely affected by any of these risks.The risks summarized below do not represent an exhaustive list and additional risks not presently known to us or that we currently consider immaterial may also impair our business and operations. We have incurred a net loss from operations for the last three fiscal years.We cannot anticipate with certainty what our earnings, if any, will be in any future period. We have incurred a net loss from operations for each of the last three fiscal years.For the fiscal years 2013, 2012, and 2011 our net loss from operations was $48.8 million, $22.6 million, and $12.5 million, respectively.For the last fiscal year ended February28, 2013, we had negative operating cash flows of $13.1 million.Our ability to generate positive cash flows from operations and net income is dependent, among other things, on the acceptance of our products in the marketplace, market conditions, cost control, and our ability to raise capital on acceptable terms.The financial statements included elsewhere in this report do not include any adjustments that might result from the outcome of these uncertainties.Furthermore, developing and expanding our business may require additional capital and other expenditures.Accordingly, if we are not able to increase our revenue, we may never achieve or sustain profitability. -7- Table of Contents We are likely to need additional financing from time-to-time in order to continue our operations.Financing may not be available to us when we need it. Although we recently completed a $6.6 million financing, in the future we may need additional financing to continue our operations.Financing may not be available to us on commercially reasonable terms, if at all, when we need it.There is no assurance that we will be successful in raising additional capital or that the proceeds of any future financings will be sufficient to meet our future capital needs. Impairment in the carrying value of goodwill or other assets could negatively affect our results of operations and net worth. Pursuant to accounting principles generally accepted in the U.S., we are required to annually assess our goodwill and indefinite-lived intangible assets to determine if they are impaired. In addition, interim reviews must be performed whenever events or changes in circumstances indicate that impairment may have occurred. If the testing performed indicates that impairment has occurred, we are required to record a non-cash impairment charge for the difference between the carrying value of the goodwill or other intangible assets and the implied fair value of the goodwill or other intangible assets in the period the determination is made. Disruptions to our business, end market conditions and protracted economic weakness, unexpected significant declines in operating results, divestitures and market capitalization declines may result in additional charges for goodwill and other asset impairments. We have significant intangible assets, including goodwill with an indefinite life, which are susceptible to valuation adjustments as a result of changes in such factors and conditions. We assess the potential impairment of goodwill and indefinite-lived intangible assets on an annual basis, as well as when interim events or changes in circumstances indicate that the carrying value may not be recoverable. We assess definite lived intangible assets when events or changes in circumstances indicate that the carrying value may not be recoverable. During fiscal year 2013, we impaired $3.5 million of our capitalized patent litigation costs due to developments and/or settlements in the related cases, $25.9 million of our goodwill, and $8.4 million of our patents acquired in business combinations. Materially different assumptions regarding the future performance of our businesses or significant declines in our stock price could result in goodwill impairment losses. Specifically, an unanticipated deterioration in revenues and gross margins generated by our AD LIFE mobile marketing business could trigger future impairment in that business unit. We also evaluate other assets on our balance sheet whenever events or changes in circumstances indicate that their carrying value may not be recoverable. Materially different assumptions regarding the future performance of our businesses could result in significant asset impairment losses. We have undergone management changes beginning in June2010 and continuing through March 2013, which could adversely impact our ability to successfully implement our business strategy. Since June 2010, we have had a number of changes to the management team and board of directors.There can be no assurance that our new management team will function together successfully to implement our business strategy.Our performance is dependent on the services of our management as well as on our ability to recruit, retain and motivate other key employees in the fields of engineering, marketing and finance. We had two acquisitions during the fiscal year 2012 and one acquisition during the fiscal year 2013. Our business could suffer if we are unsuccessful in integrating acquisitions. We acquired two companies during the fiscal year ended February 29, 2012 and one company during the fiscal year ended February 28, 2013.We may acquire additional companies in the future.These transactions create risks such as disruption of our ongoing business, including loss of management focus on existing business, problems retaining key personnel, additional operating losses and expenses of the businesses we acquired, and the difficulty of integrating accounting, management and other administrative systems to permit effective management. In addition, valuations supporting our acquisitions could change rapidly given the current economic climate. We could determine that such valuations have experienced impairments or other-than-temporary declines in fair value which could adversely impact our financial results. -8- Table of Contents Future advertising and competition in the mobile device market may render our technology obsolete.If that were to happen, it would have a material, adverse effect on our business and results of operations. Newer technology may render our technology obsolete which would have a material, adverse effect on our business and results of operations.We may also be required to collaborate with third parties to develop our products and may not be able to do so in a timely and cost-effective manner, if at all. Mobile connected device users may choose not to allow marketing or advertising on their devices. The success of our business model depends on our ability to deliver content to consumers on their mobile connected devices. Targeted delivery is done primarily through analysis of data, much of which is collected on the basis of user-provided permissions. Users may elect not to allow data sharing for a number of reasons, such as privacy and security concerns, or pricing mechanisms that may charge the user based upon the amount or types of data consumed on the device. Users may also elect to opt out of receiving targeted advertising from our platform. In addition, the designers of mobile device operating systems are increasingly promoting features that allow device users to disable some of the functionality that facilitates tracking, targeting and content delivery, which may impair or disable our services on their devices, and device manufacturers may include these features as part of their standard device specifications. Companies may develop products that enable users to prevent ads from appearing on their mobile device screens. If any of these developments were to occur, our ability to deliver effective mobile marketing and advertising campaigns on behalf of our customers would suffer, which could adversely impact our operating results. Information technology, network and data security risks could harm our business. Our business faces security risks.Our failure to adequately address these risks could have an adverse effect on our business and reputation.Computer viruses, break-ins, or other security problems could lead to misappropriation of proprietary information and interruptions, delays, or cessation in service to our customers. We rely on third parties to provide services to us.If we were to lose the services of these providers, we may not be able to find other providers who are as cost effective.This could harm our business and our results of operations. We rely on certain technology services provided to us by third parties, and there can be no assurance that these third party service providers will be available to us in the future on acceptable commercial terms or at all.If we were to lose one or more of these service providers, we may not be able to replace them in a cost effective manner, or at all.This could harm our business and our results of operations. We must invest in technological innovation in order to stay competitive.If we fail to make investments in technological innovations, our business and results of operations could be adversely affected. If we fail to invest sufficiently in research and product development, then our products could become less attractive to potential customers, which could have a material adverse effect on our results of operations and financial condition. New laws or regulations could adversely affect our business and results of operations. A number of laws and regulations may be adopted with respect to the Internet or other mobile device services covering issues such as user privacy, “indecent” materials, freedom of expression, pricing, content and quality of products and services, taxation, advertising, intellectual property rights and information security. Adoption of any such laws or regulations might impact our ability to deliver increasing levels of technological innovation and will likely add to the cost of making our products, which would adversely affect our results of operations. -9- Table of Contents The steps we have taken to protect our intellectual property rights may not be adequate. We rely on a combination of contractual rights, trademarks, trade secrets, patents and copyrights to establish and protect our intellectual property rights.These offer only limited protection, however, and the steps we have taken to protect our proprietary technology may not deter its misuse, theft or misappropriation.Any of our patents, copyrights, trademarks or other intellectual property rights may be challenged by others or invalidated through administrative process or litigation.Competitors may independently develop technologies or products that are substantially equivalent or superior to our solutions.Competitors may hire our former employees who may misappropriate our proprietary technology or misuse our confidential information.Although we rely in part upon confidentiality agreements with our employees, consultants and other third parties to protect our trade secrets and other confidential information, those agreements may not effectively prevent disclosure of trade secrets and other confidential information and may not provide an adequate remedy in the event of misappropriation of trade secrets or unauthorized disclosure of confidential information.In addition, others may independently discover our trade secrets and confidential information, and in such cases we could not assert any trade secret rights against such parties. We believe that some of our competitors have inappropriately incorporated our proprietary technology into their products.We have and may continue to spend significant resources to monitor and protect our intellectual property rights.We have initiated several legal actions against third parties for alleged infringement of our intellectual property rights but we cannot guarantee the outcome of these actions. Our issued patents have been in the past and may in the future be challenged by third parties, and our pending patent applications may never be granted at all.It is possible that innovations for which we seek patent protection may not be protectable.Additionally, the process of obtaining patent protection is expensive and time consuming, and we may not be able to prosecute all necessary or desirable patent applications at a reasonable cost or in a timely manner.There can be no assurance that any patents will have the coverage originally sought or adequately protect our intellectual property, as the legal standards relating to the validity, enforceability and scope of protection of patent and other intellectual property rights are uncertain.Any patents that are issued may be invalidated or otherwise limited, or may lapse or may be abandoned, enabling other companies to better develop products that compete with our solutions, which could adversely affect our competitive business position, business prospects and financial condition. We cannot assure you that the measures we have taken to protect our intellectual property will adequately protect us, and any failure to protect our intellectual property could have a material adverse affect on our business, operating results and financial condition. If our legal actions against third parties for alleged infringement of our intellectual property rights are not resolved in our favor, our business and prospects may be impaired. We believe that some of our competitors have inappropriately incorporated our proprietary technology into their products. We are engaged in a number of legal actions against third parties for alleged infringement of our intellectual property rights but we cannot guarantee the outcome of these actions. We will incur significant costs in this litigation and there can be no assurance that we will prevail or that any damages we receive will cover our costs. Furthermore, the litigation may divert our technical and management personnel from their normal responsibilities. The occurrence of any of the foregoing could adversely affect our ability to pursue our business plan. In addition, if the court determines that the patents in question are not as broad as currently believed, or otherwise issues rulings that limit the protection provided by such patents, we may suffer adverse effects from the loss of competitive advantage and our ability to offer unique products and technologies based on such patents. As a result, there could be an adverse impact on our financial condition and business prospects. -10- Table of Contents Third parties claiming that we infringe their intellectual property rights could cause us to incur significant legal expenses and prevent us from selling our solutions. Companies in the software and technology industries, including some of our current and potential competitors, own large numbers of patents, copyrights, trademarks and trade secrets and frequently enter into litigation based on allegations of infringement, misappropriation or other violations of intellectual property rights.In addition, many of these companies have the capability to dedicate substantially greater resources to enforce their intellectual property rights and to defend claims that may be brought against them.The litigation may involve patent holding companies or other adverse patent owners who have no relevant product revenue and against whom our potential patents may provide little or no deterrence.We have received, and may in the future receive, notices that claim we have infringed, misappropriated or otherwise violated another party’s intellectual property rights. To the extent we gain greater visibility, we face a higher risk of being the subject of intellectual property infringement claims which is not uncommon with respect to software technologies.There may be third-party intellectual property rights, including issued or pending patents that cover significant aspects of our technologies or business methods.Any intellectual property claims made against us, with or without merit, could be very time consuming, could be expensive to settle or litigate and could divert our management’s attention and other resources.These claims could also subject us to significant liability for damages, potentially including treble damages if we are found to have willfully infringed patents or copyrights.These claims could also result in our having to stop using technology found to be in violation of a third party’s rights.We might be required to seek a license for the intellectual property, which may not be available on reasonable terms or at all.Even if a license were available, we could be required to pay significant royalties, which would increase our operating expenses.As a result, we may be required to develop alternative non-infringing technology, which could require significant effort and expense.If we cannot license or develop technology for any infringing aspect of our business, we would be forced to limit or stop sales of one or more of our solutions or features of our solutions and may be unable to compete effectively.Any of these results would harm our business, operating results and financial condition. In addition, our agreements with customers and channel partners include indemnification provisions under which we agree to indemnify them for losses suffered or incurred as a result of claims of intellectual property infringement and, in some cases, for damages caused by us to property or persons. Large indemnity payments could harm our business, operating results and financial condition. Regulations under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), require public companies to maintain disclosure controls and procedures.As of February 28, 2013, our disclosure controls and procedures were not effective at the reasonable assurance level due to a material weakness. Our management, with the participation of our Chief Executive Officer and our Chief Financial Officer, concluded that, as of February 28, 2013, our disclosure controls and procedures were ineffective due to material weaknesses in our internal control over financial reporting. The material weaknesses were caused by the lack of personnel resources with an appropriate level of technical knowledge, experience and training in the accounting for business combinations and the preparation and review of the income tax provision and related income tax financial statement disclosure. This control deficiency resulted in the restatement of our financial statements for the fiscal year ended February 29, 2012 and our unaudited quarterly financial information for each of the quarters and year-to-date periods ended August 31, 2011, November 30, 2011, February 29, 2012, May 31, 2012, August 31, 2012 and November 30, 2012, as described in Note 3 of our financial statements included in this report. We have continued our efforts to remediate the identified material weaknesses by improving our internal controls and procedures by ensuring we have resources with sufficient knowledge and understanding of applicable generally accepted accounting principles and regulatory reporting requirements for our industry, including contracting the services of third party income tax accountants. We cannot provide assurance that we will not be subject to material weaknesses in the future. Our failure to achieve and maintain an effective internal control environment could result in the loss of investors’ confidence in our financial reporting, our financial statements being unreliable, and a material decline in our stock price.Our failure to maintain effective internal control over our financial reporting and disclosure controls and procedures could result in investigations, enforcement actions, and monetary and other sanctions by regulatory authorities, which could adversely affect our business and financial condition. -11- Table of Contents On February 26, 2013, we received a subpoena from the Securities and Exchange Commission (the “Commission”) that seeks documents and information with respect to statements made by us between October 2010 and April 2011 in certain press releases, investor presentations and filings with the Commission. On February 26, 2013, we received a subpoena from the Commission that seeks documents and information with respect to statements made by us between October 2010 and April 2011 in certain press releases, investor presentations and filings with the Commission. The staff of the Commission (the “Staff”) has made previous inquiries relating to certain of the same subjects and we voluntarily provided responsive documents and information. We intend to fully comply with the subpoena and are currently in the process of providing responsive documents and information to the Staff.The Commission has not made any specific allegations of misconduct or misrepresentation by us or any of our current or former officers, directors or employees. We cannot predict the outcome of this matter. If the Staff is not satisfied with our response to the subpoena or makes an adverse finding against us based on its investigation, it could recommend that the Commission bring a civil action against us for alleged violations of federal securities laws. Any civil action or any negotiated resolution, which may involve, among other things, monetary relief, could have a material adverse effect on our business, results of operations and financial condition. Additionally, the period of time necessary to respond to the subpoena or resolve any investigation is uncertain, and this matter could require significant management and financial resources that could otherwise be devoted to the operation of our business. The passage of “do not track” legislation could have a material adverse impact on our business. Internet privacy is an ongoing issue of concern to consumers. A survey released by Pew Internet in March2012 on search engine use found that 73% of respondents said they would “not be OK” with search engines tracking their searches. According to the survey, the respondents believed that using tracked information from past searches to personalize their future searches was an invasion of their privacy.Pew Internet found that this applied to all age groups.In late 2010, the Federal Trade Commission (“FTC”) and the Department of Commerce (“DOC”) each issued a staff report proposing new frameworks for consumer privacy protection; the FTC report called for federal “Do Not Track” legislation.The FTC has also increased its enforcement actions against companies that fail to live up to their privacy or data security commitments to consumers.A number of privacy and data security bills have been introduced in Congress that address the collection, maintenance and use of personal information, web browsing and geo-location data, and establish data security and breach notification requirements.Some state legislatures have adopted legislation that regulates how businesses operate on the Internet, including measures relating to privacy, data security and data breaches.Several Congressional hearings have examined privacy implications for online, offline and mobile data.Messaging using SMS and MMS is always permission based, but if “do not track” legislation is passed, it could negatively impact our mobile ad network. Any significant restriction on our ability to utilize these functions could have a material adverse result on our business, revenues and results of operations. Our business and future plans are dependent upon key individuals and the ability to attract qualified personnel. In order to execute our business, we will be dependent upon our executive officers, the loss of which could have a material adverse effect on our business.Moreover our success continues to depend to a significant extent on our ability to identify, attract, hire, train and retain qualified professional, creative, technical and managerial personnel.Competition for such personnel is intense, and there can be no assurance that we will be successful in identifying, attracting, hiring, training and retaining such personnel in the future.The competition for software developers is especially intense because the software market has significantly expanded over the past several years. If we are unable to hire, assimilate and retain such qualified personnel in the future, our business, operating results, and financial condition could be materially adversely effected.We may also depend on third party contractors and other partners to expand our services or develop future enhancements thereto.There can be no assurance that we will be successful in either attracting and retaining qualified personnel, or creating arrangements with third parties.The failure to succeed in these endeavors could have a material adverse effect on our business and results of operations. -12- Table of Contents We are dependent on a small number of customers for a large portion of our sales and a loss of any customer that accounts for a large portion of our revenue would cause our revenue to decline substantially. Sales to two customers accounted for approximately 16% of our revenue in fiscal year 2013.Contracts with our customers generally have no specified term.If revenues from these key customers decline for any reason (such as competitive developments), our revenues would decline and our ability to become profitable would be impaired.It is important to our ongoing success that we maintain these key customer relationships and at the same time develop new customer relationships. We cannot guarantee that we will have the resources or the expertise to compete against larger, more established providers of marketing applications and services. Competition in the market of mobile marketing applications and services is intense.Our products face competition from many larger, more established companies.In addition, the introduction of competing products or services could result in a decrease in the price charged by our competitors for their products and services, reduce demand for our products and services or even make our products and services obsolete, any of which would have a material adverse effect on our business, operating results and financial condition.There can be no assurance that we will be able to compete successfully with our existing or potential competitors, some of whom may have substantially greater financial, technical, and marketing resources, longer operating histories, greater name recognition or more established relationships in the industry. Risks Relating to Ownership of Our Securities Our common stock is considered a “penny stock.”The application of the “penny stock” rulesto our common stock could limit the trading and liquidity of our common stock, adversely affect the market price of our common stock and increase the transaction costs to sell those shares. Our common stock is a “low-priced” security or “penny stock” under rulespromulgated under the Securities Exchange Act of 1934, as amended.In accordance with these rules, broker-dealers participating in transactions in low-priced securities must first deliver a risk disclosure document which describes the risks associated with such stocks, the broker-dealers’ duties in selling the stock, the customer’s rights and remedies and certain market and other information.Furthermore, broker-dealers must make a suitability determination approving the customer for low-priced stock transactions based on the customer’s financial situation, investment experience and objectives.Broker-dealers must also disclose these restrictions in writing to the customer, obtain specific written consent from the customer, and provide monthly account statements to the customer.The effect of these restrictions will likely decrease the willingness of broker-dealers to make a market in our common stock, will decrease liquidity of our common stock and will increase transaction costs for sales and purchases of our common stock as compared to other securities. We do not expect to pay dividends for the foreseeable future, and we may never pay dividends.Investors seeking cash dividends should not purchase our common stock. We currently intend to retain any future earnings to support the development of our business and do not anticipate paying cash dividends in the foreseeable future.Our payment of any future dividends will be at the discretion of our Board of Directors after taking into account various factors, including but not limited to our financial condition, operating results, cash needs, growth plans and the terms of any credit agreements that we may be a party to at the time.In addition, our ability to pay dividends on our common stock may be limited by Delaware state law.Accordingly, investors must rely on sales of their common stock after price appreciation, which may never occur, as the only way to realize a return on their investment. Investors seeking cash dividends should not purchase our common stock. -13- Table of Contents Future securities issuances by us may have dilutive or adverse effects on our existing shareholders. We historically have financed our operations and strategic acquisitions primarily through the sale of common stock or other securities convertible or exchangeable for our common stock. We may in the future issue additional shares of common stock or convertible securities that could dilute the ownership interest of existing shareholders or may include terms that give new investors rights superior to existing shareholders. Moreover, any issuances by us of equity securities may be at or below the prevailing market price of our common stock and in any event may have a dilutive impact on your ownership interest, which could cause the market price of our common stock to decline.We may also raise additional funds through the incurrence of debt, and the holders of any debt we may issue would have liquidation and other rights superior to those of existing shareholders. Limitations on director and officer liability and our indemnification of officers and directors may discourage stockholders from bringing suit against a director. ArticleSix of our Certificate of Incorporation states that our directors shall not be personally liable to us or any stockholder for monetary damages for breach of fiduciary duty as a director, except for any matter in respect of which such director shall be liable under Section174 of the Delaware General Corporation Law or shall be liable because the director (1)shall have breached his duty of loyalty to us or our stockholders; (2)shall have acted in a manner involving intentional misconduct or a knowing violation of law or, in failing to act, shall have acted in a manner involving intentional misconduct or a knowing violation of law; or (3)shall have derived an improper personal benefit.ArticleEight states that the liability of our directors shall be eliminated or limited to the fullest extent permitted by the Delaware General Corporation Law, as amended. Furthermore, we have entered into indemnification agreements with each of our executive officers and directors.The provisions of our Certificate of Incorporation and our obligations under the indemnification agreementsmay discourage stockholders from bringing suit against a director for breach of fiduciary duty and may reduce the likelihood of derivative litigation brought by stockholders on our behalf against a director. The Over-the-Counter Bulletin Board is a quotation system, not an issuer listing service, market or exchange.Therefore, buying and selling stock on the OTC Bulletin Board is not as efficient as buying and selling stock through an exchange.As a result, it may be difficult for you to sell your common stock or you may not be able to sell your common stock for an optimum trading price. The Over-the-Counter Bulletin Board (the “OTCBB”), on which our common stock is quoted, is a regulated quotation service that displays real-time quotes, last sale prices and volume limitations in over-the-counter securities.Because trades and quotations on the OTCBB involve a manual process, the market information for such securities cannot be guaranteed.In addition, quote information, or even firm quotes, may not be available.The manual execution process may delay order processing and intervening price fluctuations may result in the failure of a limit order to execute or the execution of a market order at a significantly different price.Execution of trades, execution reporting and the delivery of legal trade confirmations may be delayed significantly.Consequently, one may not be able to sell shares of our common stock at the optimum trading prices. When fewer shares of a security are being traded on the OTCBB, volatility of prices may increase and price movement may outpace the ability to deliver accurate quote information.Lower trading volumes in a security may result in a lower likelihood of an individual’s orders being executed, and current prices may differ significantly from the price one was quoted by the OTCBB at the time of the order entry.Orders for OTCBB securities may be canceled or edited like orders for other securities.All requests to change or cancel an order must be submitted to, received and processed by the OTCBB.Due to the manual order processing involved in handling OTCBB trades, order processing and reporting may be delayed, and an individual may not be able to cancel or edit his order.Consequently, one may not be able to sell shares of common stock at the optimum trading prices. The dealer’s spread (the difference between the bid and ask prices) may be large and may result in substantial losses to the seller of securities on the OTCBB if the common stock or other security must be sold immediately.Further, purchasers of securities may incur an immediate “paper” loss due to the price spread.Moreover, dealers trading on the OTCBB may not have a bid price for securities bought and sold through the OTCBB.Due to the foregoing, demand for securities that are traded through the OTCBB may be decreased or eliminated. -14- Table of Contents We expect volatility in the price of our common stock, which may subject us to securities litigation resulting in substantial costs and liabilities and diverting management’s attention and resources. The market for our common stock may be characterized by significant price volatility when compared to seasoned issuers, and we expect that our share price will be more volatile than a seasoned issuer for the indefinite future.In the past, plaintiffs have often initiated securities class action litigation against a company following periods of volatility in the market price of its securities.We may in the future be a target of similar litigation.Securities litigation could result in substantial costs and liabilities and could divert management’s attention from our day-to-day operations and consume resources, such as cash. Our operating results may fluctuate as a result of a number of factors, many of which are outside of our control. The following factors may affect our operating results: ● Our ability to compete effectively; ● Our ability to continue to attract clients; ● Our ability to attract revenue from advertisers and sponsors; ● The amount and timing of operating costs and capital expenditures related to the maintenance and expansion of our business, operations and infrastructure; ● General economic conditions and those economic conditions specific to the internet and internet advertising; ● Our ability to keep our products and services web sites operational at a reasonable cost and without service interruptions; ● The success of our product expansion; and ● Our ability to attract, motivate and retain top-quality employees. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2. DESCRIPTION OF PROPERTY Our headquarters are located at 4400 Carillon Point in Kirkland, Washington where we lease 21,000 square feet of space for administrative, technical, sales and client services personnel under a lease that expires in December2013. Additionally, we lease 11,850 square feet of space at 350 Seventh Avenue, 2nd Floor, in New York, New York for administrative, sales, compliance, legal, and client services personnel under a lease that expires in November2014.We lease 8,452 square feet of office space in Atlanta, Georgia, for technical, sales and production personnel.This lease expires in November 2015.Additional satellite sales offices, (the “Satellite Offices”), are located in Chicago,Illinois, Los Angeles, California, San Francisco, California and Dallas, Texas. The Satellite Offices are all less than 1,000 square feet. ITEM 3. LEGAL PROCEEDINGS In the normal course of business, we may become involved in various legal proceedings.Except as stated below, we know of no pending or threatened legal proceeding to which we are or will be a party that, if successful, might result in a material adverse change in our business, properties or financial condition. Litigation Update Ongoing Litigation Augme Technologies,Inc. v. AOL,Inc. and Time Warner,Inc., Civil Action No. 1:12-cv-05439-CM (transferred from Civil Action No. 1:09-cv-04299-RWS (S.D.N.Y.)), a patent infringement and trademark infringement lawsuit pending in the U.S. District Court for the Southern District of New York (transferred from the U.S. District Court for the Central District of California) since September 10, 2008. -15- Table of Contents The case is a patent infringement case originally filed by Augme against AOL, Inc. and Time Warner, Inc. in the Central District of California and subsequently transferred to the Southern District of New York.It also originally included a trademark infringement action against AOL, Inc. for use of the BOOMBOX trademark which has subsequently been dismissed.In its patent infringement claim, Augme sought both monetary relief for patent infringement damages and injunctive relief against further infringement by AOL and Time Warner.The AOL defendants and Augme agreed to settle litigation between themselves and,on February 26, 2013, the case was dismissed between those parties. The stayed case remains pending against Time Warner, Inc.Below is a summary of the current status of this case. On June 13, 2012, the patent infringement claims were transferred from Judge Robert Sweet to Judge Colleen McMahon.The residual claims for trademark infringement, unfair competition and false designation of origin, which remained with Judge Sweet, were dismissed by agreement of the parties on November 19, 2012. With regard to the patent infringement claims, Time Warner filed a Motion for Judgment on the Pleadings on September 27, 2012, and, shortly thereafter, a Motion for Rule 11 Sanctions on October 23, 2012.On October 26, 2012, the Court suasponte stayed the case regarding any claims related to U.S. Patent No. 7,269,636 (“‘636 patent”), pending the outcome of the ongoing reexamination of that patent by the U.S. Patent and Trademark Office.Because the remaining patent-in-suit, U.S. Patent Nos. 6,594,691 (“‘0691 patent”), is closely related to the ‘636 patent, Augme moved to stay the case in its entirety on November 5, 2012.On December 20, 2012, Judge McMahon denied Augme’s motion to stay as to the ‘691 patent and did not disturb the preexisting stay as to the ‘636 patent. Because of Judge McMahon’s requirement that all discovery in the case be completed by the end of February 2013 and given that discovery as to the ‘691 patent would be totally duplicative of discovery which would have to be conducted later as to the ‘636 patent, on January 7, 2013, Augme filed a covenant not to sue defendants on the ‘691 patent and a motion to dismiss the ‘691 patent from the case.Based on the pendency of the motion to dismiss, on January 11, 2013, Magistrate Judge Gabriel Gorenstein adjourned all further discovery as to the ‘691 patent. On January 16, 2013, Judge McMahon entered an order dismissing the ‘691 patent from the case and maintaining the stay as to the ‘636 patent.She placed the case on suspension and denied Time Warner’s pending motions without prejudice. The AOL defendants and Augme agreed to settle the litigation as between Augme, on the one hand, and AOL, Inc. and AOL Advertising, Inc., on the other.Accordingly, on February 6, 2013, Augme and the AOL defendants filed a Joint Motion for Stipulated Dismissal of the case as between those parties.On February 26, 2013, Judge McMahon entered an Order of Dismissal as to the parties, AOL, Inc. and AOL Advertising, Inc.The stayed case remains pending against Time Warner, Inc. Augme Technologies,Inc. v. Yahoo! Inc., Civil Action No.3:09-cv-05386-JCS, a patent infringement lawsuit pending in the U.S. District Court for the Northern District of California since November16, 2009.On December 21, 2010, Yahoo! filed a first amended answer to Augme’s complaint, in which Yahoo! asserted its own counterclaim against Augme alleging infringement of,inter alia, U.S. Patent Nos. 7,640,320 (“‘320 patent”) and 7,512,622 (“‘622 patent”).On August 21, 2012, the parties stipulated to dismissal of Yahoo’s claim for infringement of the ‘622 patent with prejudice. This case is a patent infringement lawsuit brought by Augme against Yahoo, Inc.Yahoo has also counterclaimed for patent infringement.In this case, Augme is seeking monetary relief for patent infringement damage and injunctive relief against future infringement.A summary of the case is set forth below. With respect to Augme’s claims of patent infringement, on June 11, 2012, Yahoo! renewed its Motion for Summary Judgment of non-infringement. The Court heard argument on the summary judgment issues on July 20, 2012.On August 8, 2012, the Court granted Yahoo!’s Motion for Summary Judgment of non-infringement, dismissing Augme’s patent claims against Yahoo! and declining to address Augme’s previously filed Motion for Partial Summary Judgment of validity.Based on the Court’s summary judgment order, Augme moved for Entry of Judgment under Rule 54(b).Yahoo! opposed Augme’s motion in light of the pending counterclaim for infringement of the ‘320 patent.Nonetheless, Augme’s motion was granted by the Court on October 29, 2012, and final judgment was entered shortly thereafter on November 15, 2012.On December 12, 2012, Augme filed a Notice of Appeal as to the judgment as to the Augme patent. The appeal was docketed by the Federal Circuit on December 19, 2012. -16- Table of Contents With respect to Yahoo!’s counterclaim regarding infringement of the ‘320 patent, the parties agreed to and filed a stipulation of infringement of this patent on December 13, 2012, under the Court’s claim construction ruling of January 3, 2012.The parties also stipulated to entry of judgment under Rule 54(b) and 28 U.S.C. § 1292(c)(2), which permits the entry of judgment in patent cases “which … [are] final except for an accounting.”The parties also requested that the Court stay the remainder of the case pending Augme’s appeal to the Federal Circuit Court of Appeals.The Court signed such an order on December 13, 2012, and entered it the next day.Augme filed with the district court a Notice of Appeal to the Federal Circuit Court of Appeals as to Yahoo!’s ‘320 patent judgment on January 11, 2013.The second appeal was docketed by the Federal Circuit on February 6, 2013 and consolidated with the prior appeal. Both consolidated appeals remain pending before the Federal Circuit. Augme Technologies,Inc. v. Millennial Media,Inc., Civil Action No. 1:12-cv-00424, a patent infringement lawsuit pending in the U.S. District Court for the District of Delaware as of April 5, 2012. Augme filed a case against Millennial Media, Inc., asserting three causes of action involving alleged patent infringement related to Augme-owned United States Patent No. 7,783,721, United States Patent No. 7,269,636 and United States Patent No. 6,594,691. This case is a patent infringement lawsuit filed by Augme against Millenial Media, Inc.As originally filed, Augme was seeking monetary relief for patent infringement damage and injunctive relief against future infringement. A summary of the current status is set forth below. On May 30, 2012, Millennial Media filed a Motion to Dismiss For Failure to State a Claim Under Federal Rule of Civil Procedure 12(b)(6). Augme filed an amended complaint and an answer brief on June 18, 2012, and Millennial Media withdrew its Motion to Dismiss on June 28, 2012.A Scheduling Order was entered on September 28, 2012.The case has been set for a seven day jury trial beginning on September 15, 2014.On March 22, 2013, the parties began settlement discussions.To facilitate those discussions, the parties filed, on April 12, 2013, a stipulation to stay further proceeding in the case which Judge Stark entered as an order on April 18, 2013 Brandofino Communications vs. Augme Technologies,Inc. On September27, 2011, Brandofino Communications,Inc. (“Brandofino”) filed suit against Augme and New Aug LLC in the Supreme Court of the State of New York, New York County.The complaint alleges, inter alia, breach of contract and unjust enrichment claims arising from work Brandofino allegedly performed for Augme pursuant to a marketing agreement entered into by Brandofino and Augme.Augme has served its Answer and set forth counterclaims for breach of contract, unfair competition, tortious interference with business relations, and violations of New York General Business Law Section 349 (relating to violations of Augme’s intellectual property rights).The Company intends to vigorously defend against Brandofino’s claim and pursue its counterclaims. Shaub& Williams, L.L.P., vs. Augme Technologies, Inc. In connection with this matter, Augme's prior counsel, Shaub& Williams, LLP, on or about February 19, 2013purported to file,and onMarch 15, 2013purported toserve, a Complaint in the United States District Court for the Southern District of New York captioned Shaub & Williams, L.L.P. against Augme Technologies, Inc., Case No.13 CIV 1101,seeking recovery on a quantum meruit (value of services) basis attorney's fees in the amount of $2,249,686.25 for its prior representation of Augme in the Tacoda litigation. Augme disputes the claim and intends to contest it vigorously. In response to Augme's objection that jurisdiction was improperly pleaded, on or about March 22, 2013 Shaub & Williams purported to file, and on March 28, 2013 purported to serve on Augme, a First Amended Complaint that cured such defect.Augme disputes the claim and intends to contest it vigorously. On April 12, 2013 Augme filed and served (1) an Answer denying the material allegations and claims of the First Amended Complaint; (2) counterclaims for professional negligence and breach of contract.The initial meeting of counsel took place May 1, 2013.The initial Pretrial Conference is scheduled for May 23, 2013. Settled Litigation Augme Technologies,Inc. v. Tacoda,Inc. and AOL,Inc., Civil Action No.1:07-cv-07088-CM-GWG (the “Tacoda litigation”), a patent infringement lawsuit pending in the U.S. District Court for the Southern District of New York since August 2007.The Court ruled that the temporal scope of the Tacoda case was limited to the period before AOL began to integrate Tacoda’s systems into its own systems.Defendants represented to the Court that such integration commenced on September 28, 2007. -17- Table of Contents On August 24, 2012, Augme covenanted not to sue the defendants for any infringing activities related to the accused Tacoda systems before September 28, 2007 and thus, Augme voluntarily dismissed all claims against the defendants.The Stipulation of Voluntary Dismissal specifically noted that the Covenant Not To Sue would not preclude enforcement of Augme’s other pending suits against AOL Inc., AOL Advertising, Inc. and Time Warner, as well as against AOL, Inc. and Gannett Co., Inc.The Court entered an order dismissing the Tacoda litigation on September 4, 2012, thus fully terminating that action as to all parties. LucidMedia Networks,Inc., v. Augme Technologies,Inc., Civil Action 3:11-cv-282-HEH was severed from the Gannett litigation that was transferred out of Virginia and to New York. This severed counterclaim for alleged patent infringement was filed in the U.S. District Court for the Eastern District of Virginia as an Amended Complaint on August9, 2011. On January23, 2012, LucidMedia and Augme agreed on a preliminary settlement of all issues, and the Court entered an order staying all proceedings in the Eastern District of Virginia pending settlement discussions.A final settlement agreement was reached on April19, 2012. A press release announcing the final settlement agreement was issued on April 26, 2012, resulting in a patent license and services partnership. Augme Technologies,Inc. v. Pandora,Inc., Civil Action No.1:11-cv-00379, a patent infringement lawsuit pending in the U.S. District Court for the District of Delaware as of April29, 2011. AMarkmanhearing was held on February27, 2012. The Court issued its claim construction order on December 5, 2012.Augme and Pandora settled the litigation and filed a Joint Motion for Stipulated Dismissal with Prejudice on March 11, 2013. Augme Technologies,Inc. v. Velti, USA, Civil Action No.1:12-cv-00294, a patent infringement lawsuit pending in the U.S. District Court for the District of Delaware as of March9, 2012.Velti USA,Inc. is a global provider of mobile marketing and advertising technology and solutions. Augme is asserting three causes of action involving alleged patent infringement related to Augme-owned United States Patent No. 7,783,721, United States Patent No. 7,269,636and United States Patent No. 6,594,691. On May 4, 2012, Velti filed a Motion to Dismiss For Failure to State a Claim Under Federal Rule of Civil Procedure 12(b)(6), but withdrew its Motion once Augme filed its First Amended Complaint. Velti then filed its Answer to the Amended Complaint on June 4, 2012.After a Rule 16 scheduling teleconference was conducted with the Court on September 19, 2012, the Court entered a Scheduling Order which set the case for a seven day jury trial beginning on June 16, 2014. A Mediation conference was held before Magistrate Judge Sherry R. Fallon on February 1, 2013 in which the parties agreed to terms for settlement of the litigation.A formal written agreement incorporating these terms was executed on March 22, 2013.A stipulation of dismissal was filed March 26, 2013 and entered by the court on March 29, 2013. Velti Ltd v. Augme Technologies, Inc., Civil Action No. C-13-0258. On January 17, 2013, Velti Ltd. Filed a patent infringement suit against Augme in the U.S. District Court for the Northern District of California.Velti’s complaint alleges infringement of U.S. Patent Nos. 8,099,316; 8,099,317; 8,160,916 and 8,239,242, all of which were issued in 2012.The parties agreed to terms for settlement of the case and Velti filed a Notice of Dismissal with prejudice on March 26, 2013. Augme Technologies,Inc. v. Gannett Co.,Inc., LucidMedia Networks,Inc. and AOL,Inc., Civil Action No.1:11-cv-05193-CM (previouslyAugme Technologies,Inc. v. Gannett Co.,Inc., LucidMedia Networks,Inc. and AOL,Inc., Civil Action No.3:11-cv-00282-HEH (E.D.Va.)), a patent infringement lawsuit filed in the U.S. District Court for the Eastern District of Virginia on April29, 2011, subsequently transferred to the U.S. District Court for the Southern District of New York.This case involves Augme’s claims of infringement of U.S. Patent Nos. 7,783,721 and 7,831,690. On June 24, 2011, LucidMedia Networks, Inc. filed a counterclaim against Augme in the U.S. District Court for the Eastern District of Virginia. On April 26, 2012, Augme announced that a final settlement agreement was reached with LucidMedia. LucidMedia’s counterclaims against Augme, pending in the Eastern District of Virginia, were dismissed pursuant to the settlement as well as Augme’s claims against LucidMedia pending in the Southern District of New York. The remaining parties’ Opening Claim Construction briefs were submitted on June 22, 2012, and the Court issued its ruling on the disputed claim terms on August 28, 2012.The Court required supplemental Markman briefing on one disputed claim term to be submitted by October 5, 2012.The parties are awaiting the Court’s decision on the construction of the remaining claim term, at which point discovery will resume. -18- Table of Contents AOL and Augme agreed to settle the litigation as between themselves.Accordingly, on February 6, 2013, Augme and AOL filed a Joint Motion for Stipulated Dismissal of the case as between Augme and AOL.On February 6, 2013, Judge McMahon entered an Order of Dismissal as to AOL, Inc. The case then remained pending against Gannett Co., Inc. only.Gannett and Augme agreed to settlement terms on April 10, 2013 and the entire case was dismissed with prejudice by order of Judge McMahon on April 15, 2013. Subpoena from the Securities and Exchange Commission On February 26, 2013, we received a subpoena from the Commission that seeks documents and information with respect to statements made by us between October 2010 and April 2011 in certain press releases, investor presentations and filings with the Commission. The staff of the Commission (the “Staff”) has made previous inquiries relating to certain of the same subjects and we voluntarily provided responsive documents and information. We intend to fully comply with the subpoena and are currently in the process of providing responsive documents and information to the Staff.The Commission has not made any specific allegations of misconduct or misrepresentation by us or any of our current or former officers, directors or employees. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. PARTII ITEM 5. MARKET FOR REGISTRANT’SCOMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is quoted on the OTC Bulletin Board Market under the symbol “AUGT.” The following table sets forth the quarterly high and low reported last bid prices for our common stock during the quarters indicated below: High Low FiscalYear2012 First Quarter ended May31, 2011 $ $ Second Quarter ended August31, 2011 $ $ Third Quarter ended November30, 2011 $ $ Fourth Quarter ended February29, 2012 $ $ Fiscal Year 2013 First Quarter ended May31, 2012 $ $ Second Quarter ended August31, 2012 $ $ Third Quarter ended November30, 2012 $ $ Fourth Quarter ended February28, 2013 $ $ The foregoing quotations reflect interdealer prices, without retail markup, markdown or commission and may not represent actual transactions. As of May7, 2013, the number of holders of record of our common stock was 475. To date, we have not paid dividends and do not intend to pay dividends in the foreseeable future. -19- Table of Contents Performance Graph The graph below compares the annual percentage change in the cumulative total return on the Company’s common stock with the NASDAQ Composite Index and the Russell 2000 Index for the five-year period ended on February28, 2013, our 2013 fiscal year end.Historical stock price performance should not be relied upon as an indication of future price performance. Comparison of 5 Year Cumulative Total Returns Among Augme Technologies,Inc., the NASDAQ Composite Index and the Russell 2000 Index -20- Table of Contents ITEM 6. SELECTED FINANCIAL DATA We derived the selected financial data presented below for the periods or dates indicated from our financial statements. Our financial statements for these periods were audited by an independent registered public accounting firm. You should read the data below in conjunction with our financial statements, related notes and other financial information appearing in “Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Item8. Financial Statements and Supplementary Data.” These historical results are not necessarily indicative of results that may be expected for future periods.As discussed in Note 3 to our financial statements, our financial statements for the fiscal year ended February 29, 2012 and for the quarterly and year-to-date periods ended August 31, 2011, November 30, 2011, February 29, 2012, May 31, 2012 August 31, 2012 and November 30, 2012 have been restated from amounts previously reported to reflect increases to goodwill, deferred tax liability and income tax benefits associated with the acquisition of Hipcricket in August 2011 and JAGTAG in July 2011 and the acquisition of GEOS in May 2012. YearsEnded February28, February29, (Restated) February28, February28, February28, Statement of Operations Data: REVENUE $ COST OF REVENUES OPERATING EXPENSES: Selling and marketing Technology and development General and administrative Depreciation and amortization Impairment — — — Lease termination — Total operating expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Interest income (expense), net ) ) Acquisition related contingent consideration ) — — — Loss on derivative instruments — — — ) — NET LOSS BEFORE INCOME TAXES ) Income tax benefit — — — Discontinued operations: Loss from discontinued operations — — — ) ) Loss on sale of discontinued operations — — — ) — LOSS FROM DISCONTINUED OPERATIONS — — — ) ) NET LOSS $ )
